EXHIBIT 10.4
 
FORSTER DRILLING CORPORATION
 
Subordinated Note due January 15, 2013
 
US$1,215,000.00
 
No.08-1
 
CUSIP No.34659W AC6
 
FORSTER DRILLING CORPORATION, and its wholly owned subsidiaries, Forster
Drilling, Inc.; Forster Tool & Supply, Inc.; and Forster Exploration &
Production, Inc., (collectively, the “Company”) promises to pay to Cede & Co.,
or its registered assigns, the principal sum of $1,215,000 on January 15, 2013.
Interest Payment Dates: January 15, April 15, July 15 and October 15 commencing
April 15, 2008. Record Dates: December 15, March 15, June 15 and September 15
(whether or not a Business Day).
 
Dated: January 3, 2008
 
FORSTER DRILLING CORPORATION
   
By:
/s/ Fred Forster III
Fred Forster III
 
Chairman, President and CEO

 
Certificate of Authentication
 
This is one of the Subordinated Notes referred to in the within-mentioned
Indenture.
 
BANK OF THE OZARKS 
as Trustee 


By:
/s/ Shelia Mayden
 
Shelia Mayden, Senior Vice President

 
Additional provisions of this Subordinated Note are set forth on the other side
of this Subordinated Note.


--------------------------------------------------------------------------------



(Reverse of Subordinated Note)
 
Subordinated Note due January 15, 2013
 
Capitalized terms used herein have the meanings assigned to them in the
Indenture (as defined below) unless otherwise indicated.
 
1. Interest. FORSTER DRILLING CORPORATION, a corporation organized under the
laws of the State of Nevada (the “Company”), promises to pay interest on the
principal amount of this Subordinated Note at the rate and in the manner
specified below. Interest shall accrue at the rate of 17.00% per annum.
 
Interest will be payable quarterly, in arrears, on January 15, April 15, July 15
and October 15 of each year, commencing on April 15, 2008, or if any such day is
not a Business Day on the next succeeding Business Day (each an “Interest
Payment Date”) to Holders of record of the Subordinated Notes at the close of
business on the immediately preceding December 15, March 15, June 15 and
September 15 whether or not a Business Day. Interest on the Subordinated Notes
will accrue from the most recent date to which interest has been paid or, if no
interest has been paid, from the Issue Date. Interest will be computed on the
basis of a 360-day year comprised of twelve 30-day months. To the extent lawful,
the Company shall pay interest on overdue principal at the rate equal to 1% (one
percent) in excess of the otherwise then applicable Interest Rate on the
Subordinated Notes; it shall pay interest on overdue installments of interest
(without regard to any applicable grace periods) at the same rate to the extent
lawful.
 
2. Method of Payment. The Company shall pay interest on the Subordinated Notes
(except defaulted interest) to the Persons who are registered Holders of
Subordinated Notes at the close of business on the record date next preceding
the Interest Payment Date, even if such Subordinated Notes are cancelled after
such record date and on or before such Interest Payment Date. The Holder hereof
must surrender this Subordinated Note to a Paying Agent to collect principal
payments. Principal, premium, if any, and interest, on the Subordinated Notes
will be payable at the office or agency of the Company maintained for such
purpose within Houston, Texas or, at the option of the Company, payment of
interest may be made by check mailed to the Holders of the Subordinated Notes at
their respective addresses set forth in the register of Holders of Subordinated
Notes; provided that all payments with respect to Subordinated Notes the Holders
of which have given wire transfer instructions to the Company will be required
to be made by wire transfer of immediately available funds to the accounts
specified by the Holders thereof. Unless otherwise designated by the Company,
the Company’s office will be the office of the Trustee maintained for such
purpose.
 
3. Paying Agent and Registrar. Initially, the Trustee will act as Paying Agent
and Registrar. The Company may change any Paying Agent, Registrar or
co-registrar without prior notice to any Holder of a Subordinated Note. The
Company may act in any such capacity.
 
2

--------------------------------------------------------------------------------



4. Indenture. The Company issued the Subordinated Notes under an Indenture dated
as of January 3, 2008 (the “Indenture”) between the Company, the Subsidiary
Guarantors and Bank of the Ozarks (the “Trustee”). The terms of the Subordinated
Notes include those stated in the Indenture and those made part of the Indenture
by reference to the United States Trust Indenture Act of 1939, as amended (15
U.S. Code §§ 77aaa-77bbbb), as in effect on the date of the Indenture. The
Subordinated Notes are subject to all such terms, and Holders of Subordinated
Notes are referred to the Indenture and such act for a statement of such terms.
The terms of the Indenture shall govern any inconsistencies between the
Indenture and the Subordinated Notes. The Subordinated Notes are obligations of
the Company limited to the sum of US$1,215,000 in aggregate principal amount
issued on the Issue Date.
 
5. Guarantee. The Obligations of the Company under the Subordinated Notes have
been guaranteed, jointly and severally, by the Restricted Subsidiaries and such
other persons that become Restricted Subsidiaries after the Issue Date and each
of their respective successors. The guarantee issued by each Guarantor ranks
senior in right and priority of payment to all other Indebtedness of such
Guarantors.
 
6. Optional Redemption. Except as set forth in Section 3.10 of the Indenture,
the Subordinated Notes will not be redeemable at the Company’s option prior to
February 15, 2008. Thereafter, the Subordinated Notes will be subject to
redemption at the option of the Company, in whole or in part, upon not less than
30 nor more than 60 days’ notice to the Holders, at 100% of the principal amount
plus accrued and unpaid interest thereon to the applicable redemption date.
 
Any redemption pursuant to Section 3.07 of the Indenture shall be made pursuant
to the provisions of the Indenture.
 
7. Mandatory Redemption. The Company will make mandatory redemption or sinking
fund payments with respect to the Subordinated Notes only as required pursuant
to the Indenture.
 
8. Repurchase at Option of Holder. The Trustee shall establish and maintain
within the Revenue Fund (as described in Sections 5.01 and 5.02 of the
Indenture) the Excess Revenue Account. The Excess Revenue Account shall be
established and maintained so as to create, perfect and establish the priority
of the security interest of the Trustee in such account and all cash, Permitted
Investments and other property from time to time deposited therein and otherwise
to effectuate the lien of the Subordinated Notes.
 
(a) The Trustee shall have sole dominion and control over the Excess Revenue
Account (including, inter alia, the sole power to direct withdrawals or
transfers from the Excess Revenue Account and to direct the investment and
reinvestment of funds in the Excess Revenue Account, subject to the provisions
of the Section 3.09 of the Indenture). The Trustee shall make withdrawals and
transfers from the Excess Revenue Account in accordance with the terms of this
Indenture. The Company and the Trustee acknowledge that the Excess Revenue
Account is a “deposit account” or “investment property” within the meaning of
Section 9-102 of the UCC and that the Trustee has “control,” for purposes of
Section 9-315 of the UCC, of the Excess Revenue Account.

3

--------------------------------------------------------------------------------


 
(b) The Trustee shall establish and maintain the Excess Revenue Account on the
date of this Indenture, and the Excess Revenue Account shall bear a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Subordinated Note holders. Except as expressly provided herein, all Excess
Revenue shall be deposited in the Excess Revenue Account and transferred
therefrom in accordance with the terms of this Indenture. No funds shall be
deposited in the Excess Revenue Account that do not constitute Excess Revenue
except as expressly provided in this Indenture without the prior written consent
of the Trustee.
 
(c) Excess Revenue shall be transferred to the Excess Revenue Account as set
forth in Sections 5.01 and 5.02 of the Indenture.
 
(d) The Subordinated Notes are subject to mandatory redemption upon any Interest
Payment Date, as a whole or in part at the principal amount thereof, plus
accrued interest thereon to the date of redemption, but without premium, from
Excess Revenues (the “Excess Revenue Offer”).
 
(e) The Excess Revenue Offer shall remain open for a period of 20 Business Days
following its commencement and no longer, except to the extent that a longer
period is required by applicable law (the “Offer Period”). No later than five
Business Days after the termination of the Offer Period (the “Purchase Date”),
the Company shall purchase the maximum principal amount of Subordinated Notes
that may be purchased with such Excess Revenue (or such pro rata portion based
upon the principal amount of the Subordinated Notes tendered, if the principal
amount of Subordinated Notes tendered is in excess of the Excess Revenue) (which
maximum principal amount of Subordinated Notes shall be the “Offer Amount”) or,
if less than the Offer Amount has been tendered, all Subordinated Notes tendered
in response to the Excess Revenue Offer.
 
(f) If the Purchase Date is on or after an interest record date and on or before
the related interest payment date, any accrued interest on the Subordinated
Notes shall be paid to the Person in whose name a Subordinated Note is
registered at the close of business on such record date, and no additional
interest shall be payable to Holders who tender Subordinated Notes pursuant to
the Excess Revenue Offer on the portion of the tendered Subordinated Notes
purchased pursuant to the Excess Revenue Offer.
 
(g) Upon the commencement of any Excess Revenue Offer, the Company shall send,
by first class mail, a notice to the Trustee and each of the Holders of the
Subordinated Notes, with a copy to the Trustee. The notice shall contain all
instructions and materials necessary to enable such Holders to tender
Subordinated Notes pursuant to the Excess Revenue Offer. The Excess Revenue
Offer shall be made to all Holders. The notice, which shall govern the terms of
the Excess Revenue Offer, shall state:

4

--------------------------------------------------------------------------------



(i) that the Excess Revenue Offer is being made pursuant to Section 3.09 of the
Indenture and the length of time the Excess Revenue Offer shall remain open;
 
(ii) the Offer Amount, the purchase price and the Purchase Date;
 
(iii) that any Subordinated Note or portion thereof not tendered or accepted for
payment shall continue to accrue interest;
 
(iv) that Holders electing to have a Subordinated Note or portion thereof
purchased pursuant to any Excess Revenue Offer shall be required to surrender
the Subordinated Note, with the form entitled “Option of Holder to Elect
Purchase” on the reverse of the Subordinated Note completed, to the Company, a
Depository, if appointed by the Company, or a Paying Agent at the address
specified in the notice at least three Business Days before the Purchase Date;
 
(v) that Holders shall be entitled to withdraw their election if the Company,
Depository or Paying Agent, as the case may be, receives, not later than the
expiration of the Offer Period, written communication setting forth the name of
the Holder, the principal amount of the Subordinated Note or portion thereof the
Holder delivered for purchase and a statement that such Holder is withdrawing
his election to have the Subordinated Note or portion thereof purchased;
 
(vi) that, if the aggregate principal amount of Subordinated Notes tendered by
holders of such Subordinated Notes exceeds the Offer Amount, the Trustee shall
select the Subordinated Notes to be purchased on a pro rata basis as described
above (with such adjustments as may be deemed appropriate by the Trustee so that
only Subordinated Notes in denominations of US$5,000, or integral multiples
thereof, shall be purchased); and
 
(vii) that Holders whose Subordinated Notes are purchased only in part shall be
issued new Subordinated Notes equal in principal amount to the unpurchased
portion of the Subordinated Notes surrendered (or transferred by book-entry
transfer).
 
(h) On the Purchase Date, the Company shall, to the extent lawful, accept for
payment, on a pro rata basis (as described above) to the extent necessary, the
Offer Amount of Subordinated Notes or portions thereof tendered pursuant to the
Excess Revenue Offer, or if less than the Offer Amount has been tendered, all
Subordinated Notes or portions thereof tendered, and deliver to the Trustee an
Officers’ Certificate stating that such Subordinated Notes or portions thereof
were accepted for payment by the Company in accordance with the terms of Section
3.09 of the Indenture. The Company or Paying Agent, as the case may be, shall
promptly (but in any case not later than five days after the Purchase Date) mail
or deliver to each tendering Holder an amount equal to the purchase price of the
Subordinated Note or portion thereof tendered by such Holder and accepted by the
Company for purchase, and the Company shall promptly issue a new Subordinated
Note, and the Trustee shall authenticate and mail or deliver such new
Subordinated Note to such Holder equal in principal amount to any unpurchased
portion of the Subordinated Note surrendered. Any Subordinated Note not so
accepted shall be promptly mailed or delivered by the Company to the Holder
thereof. The Company shall publicly announce the results of the Excess Revenue
Offer on the Purchase Date. In the event that the aggregate amount of Excess
Revenue Proceeds exceeds the aggregate principal amount of Subordinated Notes or
portion thereof surrendered by Holders of such Subordinated Notes pursuant to an
Excess Revenue Offer, the Company may use the remaining Excess Revenue for
general purposes. Upon completion of an Excess Revenue Offer, the amount of the
Excess Revenue shall be deemed to be reset at zero.

5

--------------------------------------------------------------------------------


 
(i) Other than as specifically provided in Section 3.09 of the Indenture, any
purchase pursuant to the Indenture shall be made pursuant to the provisions of
Sections 3.01 through 3.06 of the Indenture.
 
9. Notice of Redemption. Notice of redemption shall be mailed by first class
mail at least 30 days but not more than 60 days before the redemption date to
each Holder whose Subordinated Notes are to be redeemed at its registered
address. Subordinated Notes may be redeemed in part but only in whole multiples
of US$5,000, unless all of the Subordinated Notes held by a Holder of
Subordinated Notes are to be redeemed. If any Subordinated Note is to be
redeemed in part only, the notice of redemption that relates to such
Subordinated Note shall state the portion of the principal amount to be
redeemed. On and after the redemption date, interest ceases to accrue on
Subordinated Notes or portions of them called for redemption or purchase.
 
10. Denominations, Transfer, Exchange. The Subordinated Notes are in registered
form without coupons in denominations of US$5,000 and integral multiples of
US$5,000. The transfer of Subordinated Notes may be registered and Subordinated
Notes may be exchanged as provided in the Indenture. The Registrar and the
Trustee may require a Holder of a Subordinated Note, among other things, to
furnish appropriate endorsements and transfer documents and the Company may
require a Holder of a Subordinated Note to pay any taxes and fees required by
law or permitted by the Indenture. Neither the Company nor the Registrar need
exchange or register the transfer of any Subordinated Note or portion of a
Subordinated Note selected for redemption. Also, neither the Company nor the
Registrar need issue, exchange or register the transfer of any Subordinated
Notes for a period of 15 days before a selection of Subordinated Notes to be
redeemed.
 
11. Persons Deemed Owners. Prior to due presentment to the Trustee for
registration of a transfer of this Subordinated Note, the Trustee, any Agent and
the Company may deem and treat the Person in whose name this Subordinated Note
is registered as its absolute owner for the purpose of receiving payment of
principal of and interest on this Subordinated Note and for all other purposes
whatsoever, whether or not this Subordinated Note is overdue, and neither the
Trustee, any Agent nor the Company shall be affected by notice to the contrary.

6

--------------------------------------------------------------------------------



12. Amendments, Supplement and Waivers. Subject to certain exceptions, the
Indenture, the Subordinated Notes or any amended or supplemental Indenture may
be amended or supplemented with the written consent of the Holders of at least a
majority in aggregate principal amount of the Subordinated Notes then
outstanding (including consents obtained in connection with a tender offer or
exchange offer for Subordinated Notes), and any existing Default or compliance
with any provision of the Indenture, the Subordinated Notes or any document
related thereto may be waived with the consent of the Holders of at least a
majority in principal amount of the then outstanding Subordinated Notes
(including consents obtained in connection with a tender offer or exchange offer
for Subordinated Notes). Without the consent of any Holder of a Subordinated
Note, the Indenture or the Subordinated Notes may be amended or supplemented to
cure any ambiguity, defect or inconsistency, to provide for uncertificated
Subordinated Notes in addition to or in place of certificated Subordinated
Notes; to provide for the assumption of the Company’s obligations to Holders of
the Subordinated Notes in case of a merger or consolidation; to make any change
that would provide any additional rights or benefits to the Holders of the
Subordinated Notes or that does not adversely affect the legal rights under the
Indenture of any such Holder; to add any Guarantee with respect to the
Subordinated Notes, including any Subsidiary Guarantees or to secure the
Subordinated Notes or to comply with the requirements of the Commission in order
to effect or maintain the qualification of the Indenture under the TIA. However,
without the consent of each Holder affected, an amendment or waiver may not
(with respect to any Subordinated Notes held by a non-consenting Holder of
Subordinated Notes) reduce the principal amount of Subordinated Notes whose
Holders must consent to an amendment, supplement or waiver; reduce the principal
of or change the fixed maturity of any Subordinated Note or alter the provisions
with respect to the redemption of the Subordinated Notes; reduce the rate of or
change the time for payment of interest on any Subordinated Note; waive a
Default or Event of Default in the payment of principal of or premium, if any,
or interest on, the Subordinated Notes (except a rescission of acceleration of
the Subordinated Notes by the Holders of at least a majority in aggregate
principal amount of the then outstanding Subordinated Notes and a waiver of the
payment default that resulted from such acceleration); make any Subordinated
Note payable in money other than that stated in the Subordinated Notes; make any
change in the provisions of the Indenture relating to waivers of past Defaults
or the rights of Holders of Subordinated Notes to receive payments of principal
of, premium, if any, or interest on, any Subordinated Note; waive a redemption
payment with respect to any Subordinated Note (other than a payment required by
Section 3.09 of the Indenture); or change in the foregoing amendment and waiver
provisions.

7

--------------------------------------------------------------------------------


 
13. Defaults and Remedies. Events of Default include: (i) default for 30 days in
the payment when due of interest on the Subordinated Notes; (ii) default in
payment when due (whether at maturity, upon redemption or repurchase, or
otherwise) of principal or premium, if any, on the Subordinated Notes; (iii)
failure by the Company to comply with the provisions described under Section
5.01 of the Indenture; (iv) failure by the Company or any of its Restricted
Subsidiaries for thirty days after notice to comply with any of their other
covenants in the Indenture or the Subordinated Notes; (v) default under any
mortgage, pledge, indenture or instrument under which there may be issued or by
which there may be secured or evidenced any Indebtedness for money borrowed by
the Company or any of its Restricted Subsidiaries (or the payment of which is
guaranteed by the Company or any of its Restricted Subsidiaries), whether such
Indebtedness or guarantee now exists, or is created after the Issue Date, which
default is caused by a Payment Default, provided such default should be in an
amount or aggregate amount in excess of US $1.0 million, except debt being paid
off from proceeds of the Subordinated Notes (a “Payment Default”); (vi) failure
by the Company or any of its Restricted Subsidiaries to pay final judgments
(other than any judgment as to which a reputable insurance Company has accepted
full liability and whose bond, premium or similar charge therefor is not in
excess of US$4.0 million) aggregating in excess of US$4.0 million which
judgments are not paid, discharged or stayed within 60 days after the date on
which any period of appeal has expired and during which a stay of enforcement of
such judgment shall not be in effect; (vii) if the Company or any Restricted
Subsidiary shall be dissolved (other than a technical dissolution of a
Subsidiary which is cured within sixty (60) days of notice thereof) or
liquidated (or any judgment, order or decree therefor shall be entered); or if a
creditors’ committee shall have been appointed for the business of the Company
or any Restricted Subsidiary; or if the Company or any Restricted Subsidiary
shall have made a general assignment for the benefit of creditors or shall have
been adjudicated bankrupt and if not an adjudication based on a filing made by
the Trustee, it shall not have been dismissed within sixty (60) days, or shall
have filed a voluntary petition in bankruptcy or for reorganization or to effect
a plan or arrangement with creditors or shall fail to pay its debts generally as
such debts become due in the ordinary course of business (except as contested in
good faith and for which adequate reserves are made in such party’s financial
statements); or shall file an answer to a creditor’s petition or other petition
filed against it, admitting the material allegations thereof for an adjudication
in bankruptcy or for reorganization; or shall have applied for or permitted the
appointment of a receiver or trustee or custodian for any of its property or
assets; or such receiver, trustee or custodian shall have been appointed for any
of its property or assets (otherwise than upon application or consent of the
Company or of any Restricted Subsidiary) and shall not have been removed within
sixty (60) days; or if an order shall be entered approving any petition for
reorganization of the Company or any Restricted Subsidiary and shall not have
been reversed or dismissed within sixty (60) days; if the Company, any of the
Restricted Subsidiaries or any of the creditors of the Company or any of
Restricted Subsidiary initiates a mandatory Conciliation Proceeding; or if the
Company or any Restricted Subsidiary shall take any action (corporate or other)
authorizing or in furtherance any of the actions described in the Indenture; or
(viii) any Guarantee of the Subordinated Notes by a Subsidiary Guarantor shall
be held in a judicial proceeding to be unenforceable or invalid, or any
Guarantor, or any chief executive officer of a Subsidiary Guarantor shall deny
or disaffirm its obligations under its Guarantee of any Subordinated Notes.

8

--------------------------------------------------------------------------------


 
If any Event of Default occurs and is continuing with respect to the Indenture
and the Subordinated Notes, the Trustee or the Holders of at least 25% of the
aggregate principal amount of the then outstanding Subordinated Notes may
declare all the Subordinated Notes to be due and payable immediately. Upon such
declaration, the principal of, premium, if any, and accrued and unpaid interest
on the Subordinated Notes shall be due and payable immediately. Notwithstanding
the foregoing, in the case of an Event of Default arising from certain events of
bankruptcy or insolvency or in the event the Company fails to make any payment
when due under clauses (i) and (ii) with respect to the Company or any of its
Restricted Subsidiaries, the foregoing amount shall be due and payable without
further action or notice. Holders of the Subordinated Notes may not enforce the
Indenture or the Subordinated Notes except as provided in the Indenture. Subject
to certain limitations, Holders of a majority in principal amount of the then
outstanding Subordinated Notes may direct the Trustee in its exercise of any
trust or power. The Trustee may withhold from Holders of the Subordinated Notes
notice of any continuing Default or Event of Default (except a Default or Event
of Default relating to the payment of principal or interest) if it determines
that withholding notice is in the best interest of such Holder. The Holders of
not less than a majority in aggregate principal amount of the then outstanding
Subordinated Notes, by notice to the Trustee may, on behalf of the Holders of
all of the Subordinated Notes, waive any existing Default or Event of Default
and its consequences under the Indenture except a continuing Default or Event of
Default in the payment of principal of, premium, if any, or interest on the
Subordinated Notes. The Company is required to deliver to the Trustee annually a
statement regarding compliance with the Indenture, and the Company is required
upon becoming aware of any Default or Event of Default to deliver to the Trustee
a statement specifying such Default or Event of Default and what action the
Company is taking or proposes to take with respect thereto.
 
14. Trustee Dealings with Company. The Trustee under the Indenture, in its
individual or any other capacity, may become the owner or pledgee of
Subordinated Notes, and may otherwise deal with the Company or its Affiliates
with the same rights as if it were not Trustee; however, in the vent that the
Trustee acquires any conflicting interest it must eliminate such conflict within
90 days, apply to the Commission for permission to continue as Trustee or
resign.
 
15. No Personal Liabilities of Directors, Officers, Employees and Stockholders.
No director, officer, employee, incorporator or stockholder of the Company or
any Guarantor, as such, shall have any liability for any obligations of the
Company under the Subordinated Notes or the Indenture or for any claim based on,
in respect of, or by reason of, such obligations or their creation. Each Holder
of the Subordinated Notes by accepting a Subordinated Note waives and releases
all such liability. The waiver and release are part of the consideration for
issuance of the Subordinated Notes. Such waiver may not be effective to waive
liabilities under the United States federal securities laws and it is the view
of the Commission that such waiver is against public policy.
 
16. Authentication. This Subordinated Note shall not be valid until
authenticated by the manual signature of an authorized signatory of the Trustee
of the Trustee.

9

--------------------------------------------------------------------------------


 
17. Abbreviations. Customary abbreviations may be used in the name of a Holder
of a Subordinated Note or an assignee, such as: TEN COM (= tenants in common),
TEN ENT (= tenants by the entireties), JT TEN (= joint tenants with right of
survivorship and not as tenants in common), CUST (= Custodian), and U/G/M/A (=
Uniform Gifts to Minors Act).
 
18. CUSIP Numbers. The Company has caused CUSIP numbers to be printed on the
Subordinated Notes and has directed the Trustee to use CUSIP numbers in notices
of redemption or exchange as a convenience to Holders of Subordinated Notes. No
representation is made as to the correctness or accuracy of such numbers either
as printed on the notice or on the Subordinated Notes and reliance may be placed
only on the other identification numbers printed on the Subordinated Notes and,
any redemption shall not be affected by any defect in or omission of such
numbers.
 
The Company will furnish to any Holder of a Subordinated Note upon written
request and without charge a copy of the Indenture. Request may be made to:
 
Bank of the Ozarks, as Trustee
12615 Chenal Parkway
Little Rock, AR 72211
Attention: Trust Department

10

--------------------------------------------------------------------------------



ASSIGNMENT FORM
 
To assign this Subordinated Note, fill in the form below: (I) or (we) assign and
transfer this Subordinated Note to
 

   
(Insert assignee’s social security or tax I.D. no.)
                                 
(Print or type assignee’s name, address and zip code)
 



 
and irrevocably appoint
______________________________________________________ agent to transfer this
Subordinated Note on the books of the Company. The agent may substitute another
to act for him or her.
 

   
 
 



 
Date:
 
 
Your Signature:
       
(Sign exactly as your name appears on the face of this Subordinated Note)

 
Signature Guaranty.
 
11

--------------------------------------------------------------------------------


 